United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT

                                ___________

                                No. 96-4178
                                ___________


Dorothy Lewis,                         *
                                       *
            Appellant,                 *
                                       * Appeal       from     the     United
States
    v.                                 * District Court for the
                                       * Western    District    of
Missouri.
R a y Fuller; Lynnette Johnston,                                         *
            [UNPUBLISHED]
                          *
         Appellees.       *

                                ___________

                                         Submitted:       August 6, 1997

                                                      Filed:     August 14,
1997
                                ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                      ___________

PER CURIAM.

    Dorothy Lewis appeals from the district court&s1 order
denying her motion to reconsider the dismissal of her
Title VII action.    After reviewing the record and the


       1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
parties& briefs, we conclude that the district court did
not abuse its discretion. See




                           -2-
Sanders v. Clemco Indus., 862 F.2d 161, 169 (8th Cir.
1988) (standard of review).    To the extent Lewis is
seeking a stay of the appeal, the motion is denied.
Accordingly, the judgment is affirmed. See 8th Cir. R.
47B.

    A true copy.

           Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH
CIRCUIT.




                              -3-